Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2008/0170143) in view of Kaida et al (WO 2011/078254).
Regarding claim 1, Yoshida discloses (Fig.10A, 11A-11C) the following elements of applicant’s claim: a linear polarizer (83; Fig.11C; paragraph 127, lines 1-6) configured to linearly polarize light along a polarization direction and thereby produce polarized light; a filter layer (81, 72) disposed under the linear polarizer and configured to receive the polarized light from the linear polarizer and selectively filter light according to wavelength of the polarized light (Figs.11B-11C; paragraphs 122, 126-127); and a photoelectric conversion layer (63; Figs.9, 11B) configured to receive light filtered by the filter layer (81) and to produce an electric charge in response to the received light, wherein the filter layer comprises a plurality of through holes formed therein, wherein through holes of the plurality of through holes having cross-sectional shape that extends a greater amount in the polarization direction than in a direction perpendicular to the polarization direction (Figs.11C; paragraph 122).  Yoshida differs from the claimed invention in that it does not disclose the features of holes of the plurality of through holes have an elliptical cross section and a major axis of the elliptical cross sectional shape is aligned in the polarization direction.  However, such features are disclosed by Kaida et al (Figs.1-2; paragraphs 15-16) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Kaida et al in the device of Yoshida in view of the desire to provide holes with anisotropy resulting in improving the optical characteristics. Regarding claim 20, the method steps therein are inherently disclosed by the device of Yoshida.
Regarding claim 3, the limitation therein is shown in Figs.10A and 11C of Yoshida.
Regarding claim 4, the limitations therein are shown in Figs.11B-11C of Yoshida.
Regarding claim 5, the specific arrangement of holes would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 6, 10 and 11, Yoshida discloses (Fig.11C) that its metal optical filter comprises a first metal layer (81) and a second metal layer (83).  While it is interpreted (i.e. for claim 1), in view of the teachings disclosed in paragraphs 125-127, that the second metal layer can be considered as a polarizer (paragraph 127, lines 1-6) and the first metal layer can be considered as a filter (paragraphs 125-127), it does not specifically mention the feature of providing a polarizer and first and second layers separately.  However, Yoshida discloses (in paragraphs 122, 127) that the second metal layer (83) can perform both polarizing and filtering functions and it would have been within one of ordinary skill in the art to separate the polarization filter (83) into a polarizer and a filter since it has been held that constructing an integral structure in various elements involves only routine skill in the art.  
Regarding claim 7, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 8, the limitation therein is disclosed in paragraph 117 of Yoshida.
Regarding claim 9, the specific material utilized for a linear polarizer would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.
Regarding claim 12 and 16, Yoshida differs from the claimed invention in that it does not disclose the features of the filter layer comprise a dot array, wherein holes and/or dots have an elliptical cross section and a major axis of the elliptical cross section is aligned in the polarization direction.  However, such features are disclosed by Kaida et al (Figs.1-2; paragraphs 15-16) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Kaida et al in the device of Yoshida in view of the desire to provide holes with anisotropy resulting in improving the optical characteristics.
	Regarding claim 14, the specific arrangement of dots would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.
Regarding claims 15 and 18, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 17, the limitations therein is disclosed in paragraphs 125 and 135 of Yoshida.
Regarding claim 19, the limitation therein is disclosed in paragraph 117 of Yoshida.

Applicant's arguments filed on 4/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Yoshida does not disclose its holes have an elliptical cross sectional shape with a major axis of the elliptical cross sectional shape aligned in the polarization direction, the examiner disagrees with this argument.  As discussed above in the rejection, while the Yoshida reference discloses all the claimed limitations singularly, it recites a number of them and the remaining elements are taught by Kaida et al.  The examiner holds that one of ordinary skill in the art would combine these features as explained previously.  It should be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one of ordinary skill in the art, not whether each reference individually meets the each claimed limitation.  Thus, the argument based on each reference individually is not persuasive. 
In response to applicant’s argument that each of Yoshida and Kaida fails to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878